Citation Nr: 0821496	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from June 1980 to August 1992 
and November 2001 to August 2003.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In February 2007, the veteran's representative submitted 
additional evidence directly to the Board, with a waiver of 
consideration of that evidence by the RO.  38 C.F.R. 
§ 20.1304 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she suffers from pain in her lower 
extremities due to fibromyalgia which began in 1995.  She 
reports daily pain in her thighs medially and laterally, as 
well as some tenderness throughout all the muscles of the 
rest of her body.  She also reports daily headaches, chronic 
fatigue, and heightened sensitivity to smells.  The claims 
file contains both service medical records (SMRs) and private 
medical records which show that, since 1996, the veteran's 
pain symptoms have been variously attributed to fibromyalgia, 
myofascial pain syndrome, chronic pain syndrome, chronic pain 
behavior, myotisis, and polyarthritis.  

The veteran underwent a VA examination in April 2004 at which 
the examiner was unable to confirm a diagnosis of 
fibromyalgia.  The recently submitted evidence includes a 
December 2006 VA treatment record which includes a diagnosis 
of fibromyalgia.  

Under the provisions of 38 C.F.R. § 3.317, a veteran who 
served in the Southwest Asia theater of operations and 
subsequently develops objective indications of a chronic 
illness that by history, physical examination, and laboratory 
tests cannot be attributed to any known diagnosis is entitled 
to compensation.  The veteran reports that she served aboard 
a ship in the Persian Gulf from January to August 1992.  Her 
Form DD 214 shows that she received the Southwest Asia 
Service Medal with a bronze star.  Given the inconsistent 
diagnoses she has received, another VA examination is 
necessary.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran in order to 
obtain the names and addresses of all 
medical care providers who have treated 
her for fibromyalgia since December 2006.  
After securing any necessary release, 
attempt to obtain copies of all records 
from the identified treatment sources.  

2.  After completion of the foregoing, 
schedule the veteran for an appropriate 
VA examination to determine if she has 
fibromyalgia.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  

Based on the examination and review of 
the record, the examiner is requested to 
answer the following questions:  

Is it at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any diagnosed 
fibromyalgia, is related to the veteran's 
period of active military service, to 
include service in Southwest Asia? 

In conjunction with the examination 
instructions above, the examiner should 
also provide details about the onset, 
frequency, duration, and severity of any 
signs or symptoms involving 
musculoskeletal pain and/or stiffness.  
With respect to each complaint or symptom 
reported by the veteran, the examiner 
should specifically state whether such 
complaint is attributable to a known 
diagnostic entity.  If the veteran's 
claimed symptoms are found to be 
attributable to a known diagnostic 
entity, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e. there is at least a 
50 percent probability) that the 
diagnosed entity is related to any period 
of active military service.

If the veteran is found to suffer from 
any of the above-noted complaints or 
symptoms of fatigue, signs or symptoms 
involving musculoskeletal pain and/or 
stiffness and these are determined not to 
be associated with a known clinical 
diagnosis, the examiner should report 
whether there are objective signs in a 
medical sense of disease or disability 
reflecting that the veteran indeed 
experiences such disabilities.  (If any 
examination is deemed necessary by a 
specialist such an examination should be 
scheduled and the specialist should be 
asked to address the same questions.)

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed. 

3.  Thereafter, readjudicate the issue on 
appeal, taking into consideration the 
provisions of 38 C.F.R. § 3.317.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case to 
the veteran and her representative afford 
them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



